Case 8:19-cv-00449-CEH-JSS Document 148 Filed 09/03/20 Page 1 of 2 PageID 2666




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 WAHEED NELSON,

        Plaintiff,

 v.                                           Case No.:      8:19-cv-00449-CEH-JSS

 BOB GUALTIERI, Official Capacity as
 Sheriff of Pinellas County, FLORIDA
 DEPARTMENT OF CORRECTIONS,
 CORIZON, LLC, MAXIM HEALTH
 CARE SERVICES, INC., MATTHEW
 SWICK, M.D., ALL FLORIDA
 ORTHOPAEDIC ASSOCIATES, P.A.,
 And WITCHNER BELIZAIRE, M.D.,

       Defendants.
 _____________________________/

       DEFENDANT’S, SHERIFF BOB GUALTIERI, NOTICE OF COMPLIANCE
            WITH DISCLOSURE OF RULE 26(a)(2) EXPERT REPORTS

        COMES NOW, Defendant, BOB GUALTIERI, in his official capacity as Sheriff of

 Pinellas County, by and through the undersigned counsel and files this Notice of Compliance

 with the disclosure of expert reports deadline for Defendant set by this Honorable Court’s Case

 Management and Scheduling Order [Doc.66] and hereby notifies this Honorable Court that

 Defendant served upon Plaintiff and all co-Defendants via electronic mail its Rule 26(a)(2)

 Disclosure of Expert Testimony on this the 3rd day of September, 2020.




                                            Page 1 of 2
Case 8:19-cv-00449-CEH-JSS Document 148 Filed 09/03/20 Page 2 of 2 PageID 2667




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that I electronically filed the foregoing with the Clerk of Court

 using the CM/ECF system, which will send a Notice of Electronic Filing to all counsel of record

 on this the 3rd day of September, 2020.



                                                        /s/ Jason G. Gordillo
                                                    Jason G. Gordillo, Esquire
                                                    Attorney for Sheriff Bob Gualtieri
                                                    Florida Bar No.: 0399663
                                                    Pinellas County Sheriff’s Office
                                                    10750 Ulmerton Road
                                                    Largo, Florida 33778
                                                    Telephone: 727.582.6274
                                                    Facsimile: 727.582.6459
                                                    jgordillo@pcsonet.com
                                                    rreus@pcsonet.com




                                           Page 2 of 2
